DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) and election of SEQ ID NO: 2 and 3 in the reply filed on 4/14/2022 is acknowledged.
Status of Application, Amendments, And/Or Claims
Claims 1-16 are pending.
Claims 15-16 are withdrawn for being drawn to a non-elected invention (i.e., Group II) and claims 5-9 are withdrawn for being drawn to non-elected antagonistic antibody sequences.
Claims 1-4 and 10-14 are under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 7/14/2020 and 3/30/2022 have been considered.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pg. 66, [0220]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 14 contains the trademark/trade name (SYMLIN).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe pramlintide acetate and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The written description in this case only sets forth a method for treating nonalcoholic steatohepatitis (NASH) in a subject diagnosed with NASH comprising administering to said subject a therapeutically effective amount of an isolated human antibody that specifically binds to the human glucagon receptor, wherein said antagonistic antibody comprises a human anti-GCGR antibody comprising the amino acid sequence encoding the heavy chain variable region of SEQ ID NO: 2 and the amino acid sequence encoding the light chain of SEQ ID NO: 3, and therefore the written description is not commensurate in scope with “a method for treating NASH in a subject diagnosed with NASH comprising any isolated antagonistic antigen binding protein the specifically binds to the human GCGR or any antagonistic antigen binding protein that comprises a functional characteristic such as a dissociation constant (Kd) of at least about 1x10-7, at least about 1x10-8 , at least about 1x10-9 , at least about 1x10-10 , at least about 1x10-11 , or at least about 1x10-812”.

The claims broadly encompass any antagonistic peptide, proteins that specifically binds to the human GCGR for treating a subject diagnosed with NASH. The specification on pg.54-59, discloses that the administration of an anti-GCGR antibody comprising the heavy chain comprising the amino acid sequence of SEQ ID NO: 8 and the light chain comprising the amino acid sequence of SEQ ID NO: 9 reduces triglyceride in liver without much effect in circulating level of triglyceride. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Some of the factual considerations that are weighed when determining a written description include the level of skill and knowledge in the art, the disclosure of complete or partial structures, the disclosure of physical and or chemical properties, adequate disclosure of the functional characteristics, the correlation between structure and function, and disclosure of methods of making.
Boza et al. (Obesity Surg. 15: 1148-1153, 2005) teach that nonalcoholic fatty liver disease (NAFLD) and nonalcoholic steatohepatitis (NASH) are conditions as a cause of cirrhosis and end-stage liver disease. They teach that about 26% of obese subjects comprise NASH (Table1). Browning et al. (Hepatology, 2004, 40: 1387-1395) teach that NAFLD is the most common cause of abnormal liver function test in adults in the United States (pg. 1387). They teach that hepatic steatosis develops for a variety of reasons but is most commonly associated with obesity, insulin resistance, and hyperlipidemia, all of which are components of metabolic syndrome. They present percentage of triglyceride content in hepatic steatosis in the three major ethnic groups (Table 2). Therefore, reducing the level of hepatic triglyceride would help treating NASH. However, they do not teach treating NASH by administering anti-glucagon receptor antibody.
In the instant case, the specification (on page 54-59) only adequately discloses a method for treating NASH in a subject diagnosed with NASH comprising an anti-GCGR antibody comprising the heavy chain variable region comprising the amino acid of SEQ ID NO: 8 or 51; and comprising the light chain variable region comprising the amino acid sequence of 9 or 52. The specification does not describe any antagonistic peptide or polypeptide that specifically binds to the human GCGR and reduces lipids and triglyceride in the liver of a subject diagnosed with NASH. Making a polyclonal antibody against a polypeptide is well known in the art.  Chamow and Ashkenazi state on page 52, 1st paragraph (TIBTECH 14: 52-60, 1996) teach that making human monoclonal antibodies (mAbs) which are suitable for therapeutics are difficult for two reasons. First, humans are generally tolerant to their own antigens. Second, ethical considerations place restrictions on the active immunization of humans for the purpose of generating mAbs. They suggest that alternative technologies have been used to generate mAbs for therapeutic purposes, such technologies are (i) to produce chimeric or humanized antibodies, (ii) to select antibodies from phage display library, (iii) to generate human antibodies in animals such as mice by replacing the genetic loci for endogenous antibodies with gene elements for human antibodies, and (iv) to generate an antibody like molecule by combining framework sequences from a human mAb with sequences from a human protein that carries a target recognition function. Rudikoff et al. (Proc. Natl. Acad. Sci. 79: 1979-1983, 1982) teach that a large number of structural diversity can be generated from the germ line repertoire because more than 200 light (L) and heavy (H) chain gene exist in the germ line. They disclose that a single amino acid mutation in antigen can result in different antibody generation with different specificities and one CDR would not be enough for the antigen recognition. An antibody would need 6 CDRs to recognize the antigen with high specificity.  Neither the art nor the specification teaches making a specific antibody solely on the basis of dissociation constant (Kd). The specification does not disclose any conserved domain or amino acid sequence required for an antagonistic peptide or protein that can specifically bind to the human GCGR and when administered in a subject diagnosed with NASH. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B (1), the court states an adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.  
As discussed above, the skilled artisan cannot envision the detailed genus of “treating NASH in a subject diagnosed with NASH comprising administering any antagonistic antigen binding protein that specifically binds to the human glucagon receptor or a genus of antibodies comprising a functional characteristic such as a dissociation constant (Kd) of at least about 1x10-7, at least about 1x10-8 , at least about 1x10-9 , at least about 1x10-10 , at least about 1x10-11 , or at least about 1x10-812” and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of making a mutation. The compound itself is required. See Fiers v.Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen v.Baird, 30 Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 148 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.
Therefore, only a method for treating NASH in a subject diagnosed with NASH comprising administering an anti-GCGR antibody comprising the heavy chain variable region of the amino acid sequence of SEQ ID NO: 2 and the light chain variable region of the amino acid sequence 3, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,752,693. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of treating NASH in a subject comprising administering to a subject diagnosed with NASH a therapeutically effective amount of an isolated antagonistic antigen binding protein that specifically binds to the human glucagon receptor, wherein the isolated antagonistic antigen binding protein comprises an isolated antagonistic antibody or antibody fragment selected from the group consisting of a fully human antibody, a humanized antibody, a chimeric antibody, a monoclonal antibody, a polyclonal antibody, a recombinant antibody, an antigen- binding antibody fragment, a Fab, a Fab', a Fab2, a Fab'2, a IgG, a IgM, a IgA, a IgE, a scFv, a dsFv, a dAb, a nanobody, a unibody, a diabody, and a hemibody, and wherein the isolated antagonistic antibody or antibody fragment specifically binds to a human glucagon receptor with a dissociation constant (KD) of at least about 1x10- M, at least about 1x10-8 M, at least about 1x10-9 M, at least about 1x10-10 M, at least about 1x10-11 M, or at least about 1x10-12 M, and wherein the isolated antagonistic antibody is a fully human antibody. The method according to claim 1, wherein the therapeutically effective amount of the isolated antagonistic antigen binding protein is selected from the group consisting of 0.001 to 100 mg/kg, 0.001 to 90 mg/kg, 0.001 to 80 mg/kg, 0.001 to 70 mg/kg, 0.001 to 60 mg/kg, 0.001 to 50 mg/kg, 0.001 to 40 mg/kg, 0.001 to 30 mg/kg, 0.001 to 20 mg/kg, 0.001 to 10 mg/kg, 0.001 to 5 mg/kg, 0.001 to 4 mg/kg, 0.001 to 3 mg/kg, 0.001 to 2 mg/kg, and 0.001 to 1 mg/kg body weight per week , and wherein the therapeutically effective amount of the isolated antagonistic antigen binding protein is 0.01 to 10 mg/kg body weight per week are taught in claims 1-6 of U.S. Patent No. 10,752,693. It is noted that claims 1-6 of U.S. Patent No. 10,752,693 recite using a method of treating NASH in a subject diagnosed with NASH comprising an  antagonistic antibody comprising an antibody that specifically binds to the human GCGR, wherein the antibody comprises the heavy chain of SEQ ID NO: 51 and a light chain of SEQ ID NO: 52 (a species antibody of the genus “any antagonistic antibody” recited in claim 1).
Conclusion
Claims 1-3 and 10-14 are rejected.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646